Title: To James Madison from John G. Jackson, 8 May 1815
From: Jackson, John G.
To: Madison, James


                    
                        Dear Sir.
                        Clarksburg 8th. May 1815
                    
                    The astonishing events in Europe—the return of Buonaparte to the throne of France by the acclamation of the french people, give a new aspect to the affairs of the world & to those of this Country essentially connected with them. I wish sincerely it had occurred in November, yet I hope its occurrence in March will be in time to dispose the ministry of England to listen, in the spirit of moderation to the just maritime pretensions of the U S, & that a treaty of commerce will result from it by which our rights will be secured for many years to come. I see no cause for distrusting this state of things, but abundant reason to believe that there is no danger of their provoking a new war with us, after the specimens we have given of our capacity to resist, single handed, the united force of the british nation. With this opinion frankly, tho’ respectfully communicated, I cannot see the necessity of a sudden convocation of Congress which I have seen proposed in some of the papers.
                    I have intended for some time to express my hopes that the terms offered by Virginia as the basis of the assumpsion of the direct tax will be found wholly unexceptionable & meet the approbation of the President. Virginia

has advanced large sums to the militia called out by & placed under the authority of the U S, the reimbursement of which no one doubts will be made as soon as the accounts are settled, for they constitute as urgent & as equitable a claim as any that can be presented at the Treasury. If in addition to the other taxes & duties State & Federal the U S direct tax be super-added our burthens will be very severe, & the people can pay them only at great sacrifices. And why collect them at all when they will be repaid to the state authorities. If the assumption by the State be accepted, the assessments may stop, & the expence & trouble of it be avoided; for I entertain no doubt that Congress will if possible dispense with the tax altogether in future, & if they do not a new assessment may be necessary in consequence of the new acquisitions & changes of property. I regret very much that My friend Mr. Eppes has lost his Election & it would gratify the Republicans every where to see him fill some distinguished federal Office. Except his loss Virginia has done well—here the Feds backed out & even voted for me, this looks a little suspicious yet I hope I have given them no cause to distrust my patriotism.
                    We are all well & with a tender of affectionate regards to Mrs. M. I am Dear Sir Your Mo Obt Servt.
                    
                        JG Jackson
                    
                